DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 26-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover cytotoxic compounds with a linker that incorporates an aldehyde reactive group. 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of cytotoxic compounds with a linker that incorporates an aldehyde reactive group, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for cytotoxic compounds with a linker that incorporates an aldehyde reactive group.  However, in view of the above, the specification does not provide adequate written description of the claimed genus of these compounds. Specifically, Applicant fails to disclose any other aldehyde reactive groups, besides those covered by the formulas in the specification and claims, and in relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the genus of these compounds.
With regard to the functional definition of aldehyde reactive group, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an inordinate number of compounds to see if the compounds can perform the required reactivity towards aldehydes.  In this connection, the specification contains no structural or specific functional characteristics of those groups which react in this manner, besides those specific compounds instantly disclosed.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
See In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
Accordingly, the specification lacks adequate written description for the recited cytotoxic compounds with a linker that incorporates an aldehyde reactive group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/112687 (WO 687) in view of:
DATABASE REGISTRY, CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Registry No. 1401203-61-9, Entered STN: 17 Oct 2012 (Registry No. 1401203-61-9); and
US 2013/0295007 (US 007); and 
US 2009/0181037 (US 037); and
WO 93/06132 (WO 132).
WO 687 discloses benzodiazepine compounds comprising a hydrazide group or a maleimide group. Said groups are aldehyde reactive groups.
WO 687 discloses among others the compound:

    PNG
    media_image1.png
    312
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    369
    1418
    media_image2.png
    Greyscale

The above compounds may not explicitly teach the required peptide linkers with aldehyde reactive groups.
However, pyrrolobenzodiazepine conjugates with peptides linkers were known. See for example, Registry No. 1401203-61-9:

    PNG
    media_image3.png
    546
    814
    media_image3.png
    Greyscale




Moreover, linkers with an aldehyde reactive group were known in the art:
US 007 discloses antibody-drug conjugates having the formula Ab-(L-D)p wherein the drug (D) may be a maytansinoid or a pyrrolobenzodiazepine (see claims 20-21 ). This document discloses in par. [0482] methods of preparation of the antibody-drug conjugates and in particular it discloses the embodiment wherein antibodies containing N-terminal serine or threonine residues can react with sodium meta-periodate, resulting in production of an aldehyde in place of the first amino acid, which is then further reacted with a drug moiety or linker nucleophile.
The document also discloses in par. [0482] methods of preparation of the antibody-drug conjugates by reaction between an electrophilic group on an antibody, such as an aldehyde or ketone carbonyl group, with a nucleophilic group on a linker reagent or drug. Specifically, the document discloses an embodiment wherein antibodies containing N-terminal serine or threonine residues can react with sodium meta-periodate, resulting in production of an aldehyde in place of the first amino acid. Such an aldehyde can be reacted with a drug moiety or linker nucleophile. The dicument teaches exemplary nucleophilic groups on the drug (par. [0483]).
US 037 discloses (paragraphs [0050], [0056], [0067] - [0075], [0084]) discloses Fc antibodies comprising an N-terminal serine or threonine which are modified by the selective chemical oxidation with periodic acid to produce an N-terminal glyoxylic acid according to the scheme below.

    PNG
    media_image4.png
    319
    631
    media_image4.png
    Greyscale

US 037 discloses further the conjugation of said modified antibodies to GLP-1 peptides having a hydrazine or hydrazide functionality to form a hydrazone at one or both of the N-termini of the Fc antibody.
US 037 teaches that the glyoxylic acid reacts rapidly and selectively with hydrazines, carbohydrazones and oximes to generate a Schiffs base (i.e. - CN-). US 037 teaches that the 2-amino alcohol structure -CH(NH2)CH(OH)- exists in proteins and peptides in N-terminal Ser or Thr and in hydroxylysine.
US 037 also teaches that another type of reaction with an aldehyde is the Wittig reaction (i.e. reaction with a triphenyl phosphonium ylide).
WO 132 (page 5, line 7 - page 7, line 6; page 7, line 19 - page 8, line 45; page 15, lines 1-11; claims 1-12) discloses a process for the conjugation of a functionally useful group, including cytotoxic agents, to a peptide comprising:
(a) generating an aldehyde by periodate oxidation of a 2-hydroxyethylamine structure, said 2-hydroxyethylamine structure either naturally occurring or inserted in said peptide;
(b) reacting said aldehyde generated in step (a) with a reagent containing a
functionally useful group.
This document specifically discloses that said reagent is a hydrazide.
It discloses also that said 2-hydroxyethylamine structure occurs as part of a serine or threonine amino terminus of a naturally occurring peptide or a synthetic peptide or at the amino terminus of a peptide as a result of genetic manipulation or enzymatic treatment.
It further discloses also that the 2-hydroxyethylamine structure may occur as part of a hydroxylysine residue, said residue either occurring naturally or inserted into a synthetic peptide.
Accordingly, the claims recite conjugates formed by oxidizing a 2-hydroxyethylamine moiety of an N-terminal serine or threonine to an aldehyde group and reacting this group further with an aldehyde reactive group on the drug or the linker. Based on the above, this conjugation is already known in the prior art.  In particular, the idea of providing cell-binding agent-cytotoxic agent conjugates or antibody-cytotoxic drug conjugates by oxidizing the 2-hydroxyethylamine moiety of an N-terminal serine or threonine to an aldehyde group and reacting this group further with an aldehyde reactive group on the drug or the linker, such as an hydrazide, is already well known in the prior art.  	
	In this way, those of ordinary skill could have applied peptide linkers with aldehyde reactive groups in the manner required and in a predictable fashion for the purposes of obtaining the instant conjugates.  As outlined above, the primary reference teaches pyrrolobenzodiazepine conjugates comprising aldehyde reactive groups.  The secondary references are added for the proposition that the recited peptide linkers with aldehyde reactive groups are applicable to these conjugates.  Specifically, the secondary references teach that the particular known technique of using these linkers to conjugate pyrrolobenzodiazepines was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other pyrrolobenzodiazepine, such as those taught by the primary reference, would have yielded predictable results.  Accordingly, using the recited peptide linkers with aldehyde reactive linkers to conjugate pyrrolobenzodiazepine would have been prima facie obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642